Order denying motion to frame certain issues to be submitted for trial by a jury and to stay the trial of the foreclosure action reversed on the law, with ten dollars costs and disbursements, and the motion granted, without costs. The appellant was entitled as a matter of right to a jury trial of the issues of fact presented by the legal counterclaim interposed in the foreclosure action herein. (Fout v. Wolfe, 231 App. Div. 11; Di Menna v. Cooper & Evans Co., 220 N. Y. 391, 396.) Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.